Case 3:19-cv-00728-REP Document 297 Filed 05/04/21 Page 1 of 41 PagelD# 9501

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
JACOB PFALLER, Administrator
of the Estate of
Danny Harold Pfaller
Plaintiff,
Vv. Civil Action No. 3:19cv728

HAROLD CLARKE,
et al.,

Defendants.
MEMORANDUM OPINION

This matter is before the Court on DEFENDANT DR. LAURENCE
SHU-CHUNG WANG’S MOTION FOR SUMMARY JUDGMENT (ECF No. 107) (the
“MOTION”). For the reasons set forth below, the MOTION will be
granted in part and denied in part. The MOTION will be granted on
the claim in Count I that Wang’s provision of palliative care to
Pfaller violated the Eighth Amendment and on Wang’s defense of
qualified immunity on that claim. The MOTION will be denied on the
claim in Count I that Wang’s treatment of Pfaller’s Hepatitis C
violated the Eighth Amendment and on Wang’s defense of qualified
immunity on that claim. The MOTION will be denied as to Count III.

BACKGROUND
I. Procedural Background
This case arises from the death of Danny Harold Pfaller

(“Pfaller”) of liver cancer while in the custody of the Virginia
Case 3:19-cv-00728-REP Document 297 Filed 05/04/21 Page 2 of 41 PagelD# 9502

Department of Corrections (“VDOC”). Jacob Pfaller (“Plaintiff”),
the Administrator of Pfaller’s estate, asserts federal
constitutional claims and state law tort claims against various
defendants in their individual capacities, including Dr. Laurence
Shu-Chung Wang, a physician at Green Rock Correctional Center
(“Green Rock”).

In Count I, Plaintiff claims that Wang violated Pfaller’s
Eighth Amendment right to adequate medical care “by the deliberate
enforcement of a policy not consistent with medical standards,
which, in effect, denied [Pfaller] screening for liver cancer,
treatment for liver cancer, and treatment for Hepatitis C.” Compl.
{@ 162, ECF No. 1. Specifically, Plaintiff alleges that Wang failed
to: (1) “prescribe direct acting antiviral drugs” (“DAAs”), id.
165; (2) “refer Pfaller to another physician who could prescribe
[DAAs],” id. 7 166; (3) “order abdominal imaging for [Pfaller] to
screen for liver cancer,” id. @ 167; and (4) treat Pfaller’s
terminal liver cancer with pain medications such as Fentanyl, id.
§ 168. Also, in Count I, Plaintiff alleges that Wang violated
Pfaller’s Eighth Amendment right to adequate medical care by
denying palliative care at the end of Pfaller’s life.

In Count III, Plaintiff brings a medical malpractice claim
against Wang. There it is alleged that Wang acted inconsistently

with the standard of care by denying “treatment for Hepatitis C,
Case 3:19-cv-00728-REP Document 297 Filed 05/04/21 Page 3 of 41 PagelD# 9503

screening for liver cancer, treatment for liver cancer, and
treatment for his pain as he died.” Id. 4 190.
II. Facts

In 2015, direct-acting antivirals (“DAAs”) became readily
available for treating Hepatitis C. Schamber Dep. 13:9-13, ECF No.
130-2. In February 2015, VDOC distributed Hepatitis C treatment
guidelines (the “VDOC Guidelines”) to all medical clinics in the
VDOC system. Wang Decl. 47 15, 16, ECF No. 111-1. The first set of
these guidelines was in effect from February 9, 2015 to June 8,
2015. See generally Wang Decl. Ex. 2., at 18-33, ECF No. 111-1.1
Under the February 9, 2015 - June 8, 2015 VDOC Guidelines, inmates
with an APRI score of 1.0 or higher would be approved for
treatment.? Id. at 19. Inmates with an APRI score between 0.7 and
1.0 would be approved for treatment “if there are other findings
to suggest advanced liver disease such as low albumin or platelets,
or elevated bilirubin or INR.” Id.

The VDOC Guidelines were subsequently revised five times
between June 2015 and May 2018, resulting in versions effective

from: (1) June 8, 2015 - September 23, 2015, (2) September 23,

 

1 The page numbers referenced for ECF No. 111-1 refer to the ECF
pagination.

2 APRI stands for “AST to Platelet Ratio Index.” Wang Decl. 7 25,
ECF No. 111-1. It is calculated based on the results of blood tests
and helps identify the progression of liver disease in a patient.
Wang Dep. 62:21-63:6, ECF No. 111-4.
Case 3:19-cv-00728-REP Document 297 Filed 05/04/21 Page 4 of 41 PagelD# 9504

2015 - October 13, 2015, (3) October 13, 2015 - June 2016, (4)
June 2016 - June 2017, and (5) June 2017 - May 2018. Wang Decl.
(2 17-21, ECF No. 111-1. Under these guidelines, inmates who met
certain “inclusion criteria” could be referred either to the VCU
Telemedicine Clinic for treatment or for further testing with a
test called a Fibroscan.? Id. @ 22. Under each of these guidelines,
the inclusion criteria for referral to the VCU Telemedicine Clinic
was an APRI score greater than 1.5 and a FIB-4 greater than 3.25.
Wang Decl. Ex. 3, at 35, ECE No. 111-1; Wang Decl. Ex. 4, at 52,
ECF No. 111-1; Wang. Decl. Ex. 5, at 70-71, ECF No. 111-1; Wang
Decl. Ex. 6, at 88-89, ECF No. 111-1; Wang Decl. Ex. 7, at 107-
108, ECF No. 111-1. The inclusion criteria for a Fibroscan was an
APRI score between 0.5 and 1.5 or a FIB-4 between 1.45 and 3.25.
Id. In addition, inmates who did not meet the inclusion criteria
could nevertheless be referred to the VCU Telemedicine Clinic “if
there are other findings suggestive of advanced liver disease such
as low albumin or Platelets, or elevated bilirubin or INR, or if
there are extra-hepatic conditions that warrant treatment, such as
symptomatic cryoglobulins, debilitating fatigue.” Id. Although

other aspects of the VDOC Guidelines were revised between June

 

3 A Fibroscan provides information about the level of fibrosis
(which is caused by Hepatitis C) in a patient’s liver. Wang Decl.
Y 26, ECF No. 111-1.
Case 3:19-cv-00728-REP Document 297 Filed 05/04/21 Page 5 of 41 PagelD# 9505

2015 and May 2018, these inclusion criteria did not change during
this time period.

Dr. Laurence Shu-Chung Wang has been employed by the VDOC as
a physician at Green Rock since 2007. Wang Decl. {@ 2, ECF No. 111-
1. As part of his duties, Wang sees inmates in the Chronic Disease
Clinic for chronic illnesses, such as Hepatitis C. Id. Q 14.
Hepatitis C patients have blood tests every six to twelve months.
Id. 7 27. Wang reviews the blood test results and calculates APRI
and FIB-4 scores. Wang Dep. 62:21-63:6, ECF No. 111-4. Wang does
not choose inmates he sees, and the Commonwealth of Virginia
provides the equipment he uses. Wang Decl. (7 9-10, ECF No. 111-
1.

Wang became Pfaller’s physician in 2012, when Pfaller came to
Green Rock. Wang Dep. 16:13-18, ECF No. 111-4. Wang saw Pfaller
through both Green Rock’s General Medical Clinic and its Chronic
Disease Clinic, and at all times Wang was aware that Pfaller had
Hepatitis C. Id. at 24:7-10; Wang. Decl. @ 12, ECF No. 111-1.

On April 10, 2015, Pfaller had his blood drawn for Hepatitis
C-related testing. Wang Decl. @ 48, ECF No. 111-1. At that time,
the February 9, 2015 — June 8, 2015 VDOC Guidelines were in effect,
which only considered an inmate’s APRI score. Id. 9 24. Under these
guidelines, an APRI score higher than 1.0 would result in a

referral request. See id. On April 13, 2015, Wang calculated
Case 3:19-cv-00728-REP Document 297 Filed 05/04/21 Page 6 of 41 PagelD# 9506

Pfaller’s APRI score as .69, below the 1.0 threshold for a referral
request.’ Id. 7 49.

Pfaller’s blood was next drawn on October 16, 2015. Id. @ 55.
At that time, the October 13, 2015 - June 2016 VDOC Guidelines
were in effect. Under these guidelines, the inclusion criteria for
referral was an APRI score greater than 1.5 and a FIB-4 score
greater than 3.25, and the inclusion criteria for a Fibroscan was
an APRI score between 0.5 and 1.5 or a FIB-4 score between 1.45
and 3.25. Id. 9 24. On October 20, 2015 Wang calculated Pfaller’s
APRI score as .38 and FIB-4 score as 1.48. Id. {@ 56. Under the
VDOC Guidelines, Wang should have referred Pfaller for a Fibroscan
based on his FIB-4 score, but Wang did not. Wang asserts that he
mistakenly believed that the inclusion criteria for referral for
a Fibroscan was a FIB-4 score of 1.5 rather than 1.45.° Id.

On July 12, 2017, Pfaller had his blood drawn, and Wang

calculated an APRI score of .46 and a FIB-4 score of 1.46. Id.

 

4 Plaintiff points out that the Guidelines also directed medical
providers to refer for treatment patients with “other findings to
suggest advanced liver disease” and APRI of greater than 0.7. Pl.’s
Mem. Opp. @ 20, ECF No. 129. This is immaterial: Pfaller’s APRI
score was also below this threshold.

5 Pfaller received additional blood draws on August 4, 2016 and
January 5, 2017. Wang Decl. I71 63, 69, ECF No. 111-1. In August,
Wang calculated an APRI score of 0.38 and a FIB-4 score of 1.24;
in January, an APRI score of 0.33 and a FIB-4 score of 1.21. Id.
Neither met the VDOC Guidelines’ inclusion criteria for referral
for a Fibroscan or treatment.
Case 3:19-cv-00728-REP Document 297 Filed 05/04/21 Page 7 of 41 PagelD# 9507

G§ 76. Like in October 2015, Wang should have referred Pfaller for
a Fibroscan based on his FIB-4 score but did not. Wang again
asserts that he mistakenly believed that the FIB-4 inclusion
criteria was 1.5. Id.

Pfaller’s blood was next drawn on May 7, 2018. Id. 7 86. Wang
calculated an APRI score of 0.55 and a FIB-4 score of 2.18. Id.
Under the VDOC Guidelines, these scores met the inclusion criteria
for referral for a Fibroscan. In this instance, Wang met with
Pfaller on May 14, 2018, explained the results, and ordered a
Fibroscan. Id. @ 87.

Wang saw Pfaller twice in June 2018. On June 8, 2018 Wang saw
Pfaller for complaints of abdominal pain and swelling. Id. @ 89.
Wang ordered a Hepatitis C genotype test and prescribed Pfaller
various medications, including renewing his prescription for
ibuprofen. Id.; ECF No. 111-1 at 174. Wang saw Pfaller again on
June 27, 2018, about “concerns about weight gain and a bowel
obstruction.” Wang Decl. @ 90, ECF No. 111-1. At that time, Wang
knew that Pfaller “was on the list to be scheduled for a Fibroscan
at VCU.” Id. However, Wang did nothing to arrange for the now-
delayed test to be performed promptly.

Wang next saw Pfaller on July 11, 2018 for “complaints of

fullness in his abdomen.” Id. @@ 95. Wang believed that this was
Case 3:19-cv-00728-REP Document 297 Filed 05/04/21 Page 8 of 41 PagelD# 9508

“ascites and cirrhosis from Hepatitis C.”6 Id. At this point, VCU
still had not scheduled the Fibroscan that Wang had ordered on May
14, so Wang “ordered labs and a Fibroscan asap.” Id. Pfaller
received a Fibroscan on July 17, 2018.’ Id. 7 96.

Pfaller underwent other diagnostic tests in July and August
2018. On July 20, 2018, Pfaller had an abdominal CT scan that
“revealed a mass on his liver raising concern for liver cancer.”
Id. 9 97. Pfaller also received a liver ultrasound on August 16,
2018 and an MRI on August 22, 2018. Id. 77 102-03. “The MRI results
were sent to VCU and as a result, [Wang] referred Mr. Pfaller to
vVCU Oncology.” Id. @ 104. “Pfaller was scheduled to be seen at VCU
by Dr. Scott Matherly, hepato-oncologist[,] on September 4, 2018.”
Id. 7 107.

On August 27, Wang saw Pfaller and ordered that he remain in
the medical unit “to take his meals.” Id. 7 106. Pfaller remained
in the medical unit from August 27 to September 5. Id. 7 108; ECF
No. 111-1 at 159. While in the medical unit, Pfaller was monitored
by nurses “including for complaints of pain.” Wang Decl. 7 108,
ECF No. 111-1. At the time, Pfaller had a keep-on-person

prescription for Mobic, a pain medication. ECF No. 111-3 at 79.

 

6 Ascites is fluid retention, which can be caused by liver disease.
See Wang Decl. I] 90-91, ECF No. 111-1.

7 The results of this Fibroscan are not in the record.
Case 3:19-cv-00728-REP Document 297 Filed 05/04/21 Page 9 of 41 PagelD# 9509

Pfaller complained of pain on August 28. ECF No. 111-1 at
155. He again complained of pain on August 29, and the nurse noted
that he had Mobic for pain. Id. at 156. At 5:00 a.m. on September
1, Pfaller complained of pain again and said that the Mobic “isn’t
helping much.” Id. at 157. Wang then prescribed Pfaller ibuprofen,
which he received at 6:00 a.m. ECF No. 111-2 at 81. Pfaller did
not again complain of pain during this stay in the medical unit,
but he received ibuprofen at 6:00 a.m. and 4:00 p.m. until his
release to general population on September 5. Id. at 81-82; ECF
No. 111-1 at 159.

On September 4, 2018, Pfaller saw Matherly at VCU, who
diagnosed Pfaller with liver cancer. Wang Decl. @ 108, ECF No.
111-1; ECF No. 111-3 at 31. After Pfaller’s visit, VDOC received
a handwritten Health Services Consultation Report from Matherly.
Wang Decl. 7 109, ECF No. 111-1; ECF No. 111-3 at 31. The report
recommended discontinuing HCZT, changing Pfaller’s dose of
furosemide and spironolactone, and recommended a chest CT and
medical oncology referral but did not recommend palliative care.
Id. On September 5, Wang met with Pfaller to discuss his visit
with Matherly, and Pfaller was released from the medical unit back
to the general population. ECF No. 111-1 at 159. Wang ordered all
of Matherly’s recommendations. Wang Decl. {— 109, ECF No. 111-1. On
September 6, Wang received Matherly’s typewritten Final Report,

which recommended medical oncology or palliative care, and
Case 3:19-cv-00728-REP Document 297 Filed 05/04/21 Page 10 of 41 PagelD# 9510

“reviewed and signed off on the note on the same date.” Id. q 110;
ECF No. 111-3 at 28.

According to the record on summary judgment, Pfaller did not
visit the medical unit again until September 10, 2018, when he
received a chest and abdomen CT. Wang Decl. { 111, ECF No. 111-1.
Pfaller did not visit the medical unit between September 10, 2018
and September 21, 2018, and “there is no indication that he
requested to see a physician during that time.” Id. 4 113. On
September 21, Pfaller refilled his keep-on-person Mobic
prescription. Id. 9 112; ECF No. 111-3 at 2. On September 24, 2018,
Pfaller was readmitted to the medical unit. Wang Decl. @ 114, ECF
No. 111-1. At 11:35 p.m. that night, Pfaller complained of pain to
a nurse. ECF No. 111-1 at 162-63. At 1:30 a.m. on September 25,
Pfaller told a nurse he was unable to get comfortable but did not
specifically complain of pain. Id. at 163. At 3:30 a.m., a nurse
noted that Pfaller was resting with his eyes closed and was not in
distress. Id. Pfaller received Mobic at 6:00 a.m. ECF No. 111-3 at
1. Pfaller was transferred to Deep Meadow Correctional Center later
that day. Wang Decl. @ 114, ECF No. 111-1.

III. Summary Judgment Standard

A district court should grant a party’s motion for summary
judgment where the moving party demonstrates that there are no
genuine issues of material fact and the movant is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56(a). An issue is

10
Case 3:19-cv-00728-REP Document 297 Filed 05/04/21 Page 11 of 41 PagelD# 9511

“genuine” if a reasonable jury could return a verdict for the non-

moving party. Jacobs v. N.C. Admin. Office of the Courts, 780 F.3d

 

562, 568 (4th Cir. 2015). A fact is “material” if, based on the
governing law, it could affect the outcome of the suit. Id. “[A]
complete failure of proof concerning an essential element of the
nonmoving party’s case renders all other facts immaterial.”

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

 

To successfully oppose a motion for summary judgment, the
nonmoving party must show that there are specific facts that create

a genuine issue for trial. See Anderson v. Liberty Lobby, Inc.,

 

477 U.S. 242, 250 (1986). And, “*‘{[cJonclusory or speculative
allegations do not suffice’ to oppose a properly supported motion
for summary judgment, ‘nor does a mere scintilla of evidence.’”

Matherly v. Andrews, 859 F.3d 264, 280 (4th Cir. 2017) (quoting

 

Thompson v. Potomac Elec. Power Co., 312 F.3d 645, 649 (4th Cir.

 

2002)). Consequently, summary judgment is appropriate where “the
record taken as a whole could not lead a rational trier of fact to

find for the non-moving party.” United States v. Lee, 943 F.2d

 

366, 368 (4th Cir. 1991).

When evaluating a motion for summary judgment, the district
court must view the evidence in the light most favorable to the
non-moving party. Jacobs, 780 F.3d at 568. That includes drawing
all reasonable inferences in favor of the non-moving party.

Ballinger v. N.C. Agric. Extension Serv., 815 F.2d 1001, 1004 (4th

 

11
Case 3:19-cv-00728-REP Document 297 Filed 05/04/21 Page 12 of 41 PagelD# 9512

Cir. 1987). The court must also refrain from weighing the evidence
or making credibility determinations. Jacobs, 780 F.3d at 569.
“Summary judgment cannot be granted merely because the court
believes that the movant will prevail if the action is tried on
the merits.” Jacobs, 780 F.3d at 568 (quoting 10A Charles Alan

Wright & Arthur R. Miller et al., Federal Practice and Procedure

 

§ 2728 (3d ed. 1998)).
DISCUSSION
I. Count I: Eighth Amendment Violation
The Bighth Amendment prohibits the infliction of “cruel and
unusual punishments.” U.S. Const. amend. VIII. This prohibition
“encompasses ‘the treatment a prisoner receives in prison and the

conditions under which he is confined.’” Scinto v. Stansberry, 841

 

F.3d 219, 225 (4th Cir. 2016) (quoting Helling v. McKinney, 509

 

U.S. 25, 31 (1993)). The Fourth Circuit explained in Scinto v.

Stansberry, 841 F.3d 219 (4th Cir. 2016):

In particular, the Eighth Amendment imposes a
duty on prison officials to “provide humane
conditions of confinement . . . [and] ensure
that inmates receive adequate food, clothing,
shelter, and medical care.” To that end, a
prison official’s “deliberate indifference to
serious medical needs of prisoners constitutes
the unnecessary and wanton infliction of pain
proscribed by the Eighth Amendment.” Prisoners
alleging that they have been subjected to
unconstitutional conditions of confinement
must satisfy the Supreme Court’s two-pronged
test set forth in Farmer v. Brennan, 511 U.S.
825 (1994).

 

12
Case 3:19-cv-00728-REP Document 297 Filed 05/04/21 Page 13 of 41 PagelD# 9513

Id. at 225 (citations omitted) (alterations in original) (quoting

Farmer v. Brennan, 511 U.S. 825, 832 (1994); Estelle v. Gamble,

 

 

429 U.S. 97, 104 (1976)).

The first prong of the Farmer test is an objective one. Id.
It requires a plaintiff to prove that the alleged deprivation was
sufficiently serious, l.e., “the deprivation must be
‘extreme’ - meaning that it poses ‘a serious or significant
physical or emotional injury resulting from the challenged
conditions,’ or ‘a substantial risk of such serious harm resulting

from . . . exposure to the challenged conditions.’” Id. (quoting

De’Lonta v. Angelone, 330 F.3d 630, 634 (4th Cir. 2003)). In a

 

case involving medical care, “the Farmer test requires plaintiffs
to demonstrate officials’ deliberate indifference to a ‘serious’
medical need that has either ‘been diagnosed by a physician as
mandating treatment or . . . is so obvious that even a lay person
would easily recognize the necessity for a doctor’s attention.’”
Id. (quoting Iko v. Shreve, 535 F.3d 225, 241 (4th Cir. 2008)).
The second prong of the Farmer test is a subjective one. It
requires a plaintiff to show that a prison official acted with
deliberate indifference. Id. “To prove deliberate indifference,
plaintiffs must show that ‘the official kn[ew] of and disregard[ed]
an excessive risk to inmate health or safety.’” Id. (quoting

Farmer, 511 U.S. at 837). This involves “two slightly different

aspects of an official’s state of mind”: (1) “actual knowledge of

 

13
Case 3:19-cv-00728-REP Document 297 Filed 05/04/21 Page 14 of 41 PagelD# 9514

the risk of harm to the inmate” and (2) recognition “‘that his

 

actions were insufficient’ to mitigate the risk of harm to the

 

inmate arising from his medical needs.” Iko, 535 F.3d at 241

(quoting Young v. City of Mt. Ranier, 238 F.3d 567, 575-76 (4th

 

Cir. 2001); Parrish ex rel. Lee v. Cleveland, 372 F.3d 294, 303

 

(4th Cir. 2004)); see also Scinto, 841 F.3d at 226. Ultimately,
deliberate indifference is akin to criminal recklessness: “‘more
than mere negligence,’ but ‘less than acts or omissions [done] for
the very purpose of causing harm or with knowledge that harm will
result.’” Scinto, 841 F.3d at 224 (alteration in original) (quoting
Farmer, 511 U.S. at 835). Mere disagreement between an inmate and
a physician “over the inmate’s proper medical care” is not

deliberate indifference. Id. at 225 (quoting Wright v. Collins,

 

766 F.2d 841, 849 (4th Cir. 1985)).

Plaintiff’s claim in Count I that Wang was deliberately
indifferent to Pfaller’s serious medical needs consists of two
courses of conduct. One occurred from 2015 or 2016 to September
2018.8 The other occurred in September 2018, near the end of

Pfaller’s life.

 

8 In Plaintiff’s response to Wang’s motion for summary judgment,
Plaintiff asserted that Wang evinced deliberate indifference
between 2012 and 2014 by failing to treat Pfaller’s Hepatitis C
and failing to refer him to someone who would. Pl.’s Mem. Opp. at
16, ECF No. 129. However, when Plaintiff’s counsel stated his
theory of deliberate indifference at the hearing on Wang’s motion,
he said, “The Eighth Amendment claim against Dr. Wang, Your Honor,
is that Dr. Wang, knowing of Mr. Pfaller’s serious medical need

14
Case 3:19-cv-00728-REP Document 297 Filed 05/04/21 Page 15 of 41 PagelD# 9515

First, Plaintiff claims that Wang's treatment of Pfaller’s
Hepatitis C evinced deliberate indifference. As _ evidence,
Plaintiff points to the fact that Wang woodenly adhered to the
VDOC Guidelines rather than referring Pfaller for treatment as
required by AASLD guidance. As additional evidence, Plaintiff
relies on instances in October 2015 and July 2017 when Pfaller’s
FIB-4 score met the threshold for referral for a Fibroscan and
Wang failed to refer him and on Wang’s failure to follow up for
two months on his May 2018 order for a Fibroscan. For ease of
reference, this will be referred to as the “Hepatitis C Treatment
Claim.” Second, Plaintiff argues that Wang’s failure to provide
Pfaller with adequate palliative care (i.e., basal pain
medication) after his diagnosis with stage 4B liver cancer on
September 4, 2018 and before he left Wang’s care on September 25,
2018 evinces deliberate indifference. For ease of reference, this

will be referred to as the “Palliative Treatment Claim.”

 

for treatment, knowing he has hepatitis C, a disease that he knew
could cause cirrhosis and death, failed to provide any treatment
for Mr. Pfaller as required by the AASLD guidelines. ... He
failed to do that for over two years.” Apr. 6, 2021 Mot. H’rg Tr.
5:9-22, ECF No. 258. Plaintiff’s counsel specified that this period
started in either 2015 or 2016 and ended with Pfaller’s liver
cancer diagnosis in 2018. Id. at 5:23-6:4. Plaintiff will be held
to the representation made at the hearing.

15
Case 3:19-cv-00728-REP Document 297 Filed 05/04/21 Page 16 of 41 PagelD# 9516

a. The Objective Component of Farmer

Wang first contends that, without the testimony of experts
Dr. Travis Schamber and Dr. Paul Gaglio, Plaintiff cannot prove
that Hepatitis C or liver cancer is an objectively serious medical
need. Because Wang’s motion in limine to exclude the testimony of
those witnesses has been denied, Order, Nov. 4, 2020, ECF No. 170,
that argument does not provide a basis for granting Wang’s motion
for summary judgment. Thus, for purposes of analyzing Wang’s motion
for summary judgment, the objective prong of the Farmer test is
satisfied. The remaining issue then, on the Eighth Amendment claim
in Count I, is whether a reasonable jury could find that Wang’s
treatment of Pfaller meets the subjective prong of the Farmer test.
b. The Subjective Component of Farmer: Deliberate Indifference

i. The Hepatitis C Treatment Claim

Wang argues that he was not deliberately indifferent in his
treatment of Pfaller’s Hepatitis C because he followed the VDOC
Guidelines, under which Pfaller never qualified for referral for
treatment, and that, in October 2015 and July 2017, he merely made
a mistake about the FIB-4 inclusion criteria. See Def.’s Mem. Supp.
at 14-16, ECF No. 111. A mistake, Wang argues, does not rise to
the level of deliberate indifference, particularly because Pfaller
did not show any symptoms of liver decompensation before May 2018
that would have alerted Wang to his mistake. See Def.’s Reply at

6, ECF No. 142.

16
Case 3:19-cv-00728-REP Document 297 Filed 05/04/21 Page 17 of 41 PagelD# 9517

Even if a jury accepted that it was appropriate for Wang to
treat Pfaller according to the VDOC Guidelines (and there is not
much in the record to support Plaintiff’s notion that Wang was
obligated professionally to refer Pfaller for treatment when the
VDOC Guidelines specified otherwise such that if this were the
only predicate for Count I’s subjective prong, it might fail), a
jury could nevertheless reasonably find that Wang’s treatment of
Pfaller’s Hepatitis C was deliberately indifferent. On three
occasions, Pfaller’s bloodwork indicated, according to the VDOC
Guidelines, that he needed further testing. And on each of those
occasions, a reasonable jury could conclude that Wang turned a
blind eye to the substantial risk to Pfaller of not receiving this
testing - the very risk that the VDOC Guidelines acknowledged in
requiring further testing.

First, on October 20, 2015, Pfaller’s FIB-4 score met the
VDOC Guidelines criteria for referral for further testing. See
Wang Decl. @ 56, ECF No. 111-1. Wang did not refer Pfaller for
further testing. Id. Again, on July 12, 2017, Pfaller’s FIB-4 score
met the VDOC Guidelines criteria for referral for further testing,
but Wang did not refer him for further testing. Id. @@ 76.

Wang argues that his failure to refer Pfaller for further

testing was a mere mistake.? Of course, if Wang merely made a

 

9 Wang asserts that he thought that the VDOC Guidelines FIB-4
inclusion criteria for referral for a Fibroscan was 1.5 rather

17
Case 3:19-cv-00728-REP Document 297 Filed 05/04/21 Page 18 of 41 PagelD# 9518

mistake, that would not rise to the level of deliberate
indifference. See Estelle, 429 U.S. at 105-106 (“[I]n the medical
context, an inadvertent failure to provide adequate medical care
cannot be said to constitute ‘an unnecessary and wanton infliction
of pain’ or to be ‘repugnant to the conscience of mankind.’ Thus,
a complaint that a physician has been negligent in diagnosing or
treating a medical condition does not state a valid claim of
medical mistreatment under the Eighth Amendment.”).

However, Plaintiff has introduced evidence that raises a
genuine dispute of material fact as to whether Wang made a mistake.
First, Wang testified that “the VDOC guidelines on the treatment
of hepatitis C between early 2015 and 2018 in [his] understanding
set a standard of care [he was] to meet for the treatment of
patients with chronic hepatitis C in [his] care.” Wang Dep. 68:20-
69:3, ECF No. 130-1. Second, it is undisputed that the VDOC
Guidelines inclusion criteria for referral for a Fibroscan based
on an inmate’s FIB-4 score was set at 1.45 in June 2015 and did

not change between June 2015 and May 2018. See Wang Decl. @ 24,

 

than 1.45 and therefore that Pfaller’s FIB-4 scores of 1.48 and
1.46, respectively, did not meet the threshold for referral. Def.’s
Mem. Supp. at 15-16, ECF No. 111. The fact that this was a mistake
is underscored, Wang argues, by the fact that he did refer Pfaller
for a Fibroscan in May 2018 based on his FIB-4 score - the first
time it was higher than 1.5. Id. at 16. This argument is undercut
by the fact that Pfaller’s APRI score also met the threshold for
referral for a Fibroscan in May 2018. See Wang Decl. 9 86, ECF No.
111-1.

18
Case 3:19-cv-00728-REP Document 297 Filed 05/04/21 Page 19 of 41 PagelD# 9519

ECF No. 111-1 (summarizing the VDOC Guidelines inclusion criteria
between June 2015 and May 2018). If the VDOC Guidelines set the
standard of care and the VDOC Guidelines inclusion criteria had
not changed in either the four months preceding Pfaller’s October
2015 bloodwork or the two years preceding Pfaller’s July 2017
bloodwork, a jury could reasonably infer that Wang knew the
criteria and deliberately ignored them.!° Ultimately, Wang's
defense of mistake hinges on his credibility, which is not
appropriate to consider on a motion for summary judgment.

Finally, Wang ordered a Fibroscan on May 14, 2018 but did not
follow up on that order until July 11, 2018. Id. @%@ 87, 95. In the
interim, Wang saw Pfaller twice - once on June 8 and once on June
27. Id. 971 89-90. As a result of these visits, Wang knew that
Pfaller was suffering abdominal pain and ascites (fluid
retention), which can be caused by liver disease. Id. (7 89-91. At
the June 27 visit, Wang admittedly knew that Pfaller was “on the
list to be scheduled for a Fibroscan.” Id. 7 90. But, Wang did not
press to have the previously ordered test performed. Pfaller did

not receive a Fibroscan until July 17, 2018. Id. 7 96.

 

10 Wang also concedes that the evidence in the record is that he
did not consult the VDOC Guidelines when deciding whether to refer
Pfaller for a Fibroscan on October 20, 2015 and July 12, 2017.
Apr. 7, 2021 Mot. H’rg Tr. 219:9-15, ECF No. 259.

19
Case 3:19-cv-00728-REP Document 297 Filed 05/04/21 Page 20 of 41 PagelD# 9520

The record thus reflects that Pfaller should have received a
Fibroscan after his October 2015 bloodwork but did not receive one
until July 2018 - almost three years later. A reasonable jury could
find that this delay was the result of Wang’s inaction (i.e., the
failure to refer and the failure to follow up) in spite of his
knowledge that the VDOC Guidelines required a Fibroscan for an
inmate with Pfaller’s FIB-4 score. Therefore, viewing the
undisputed facts in the light most favorable to Plaintiff and
drawing all inferences in his favor, a jury could reasonably find,
on this record and by a preponderance of the evidence, that Wang’s
treatment of Pfaller’s Hepatitis C was deliberately indifferent.
See Estelle, 429 U.S. at 104-05 (holding that “intentionally
denying or delaying access to medical care” can evince deliberate
indifference); see also Miltier v. Beorn, 896 F.2d 848, 853 (4th
Cir. 1990) (holding that failing to follow up on medical orders is
a “[fJailure to provide the level of care that a treating physician
himself believes is necessary” that can evince deliberate
indifference).

ii. The Palliative Treatment Claim

Plaintiff argues that Wang’s failure to provide Pfaller with
adequate palliative care (specifically, basal pain medication)
after his diagnosis with stage 4B liver cancer on September 4,

2018 and before Pfaller left Wang’s care on September 25, 2018

20
Case 3:19-cv-00728-REP Document 297 Filed 05/04/21 Page 21 of 41 PagelD# 9521

evinces deliberate indifference; Wang argues that it does not.}!
At the hearing on Wang’s motion for summary judgment, counsel for
Plaintiff represented that Plaintiff's expert Dr. Travis Schamber
and Wang’s expert Dr. Angel Alsina disagree over whether palliative
care universally requires basal pain medication and whether basal
pain medication was required in this case. Apr. 7, 2021 Mot. H’rg
Tr. 199:17-20, 201:10-202:25, ECF No. 259. This disagreement
between the experts does not come out in the parties’ briefing on
the MOTION. Although the Court is familiar with Schamber’s
testimony on this subject from the record on defendants Dr. Jalal
Taslimi and Armor Correctional Health Services, Inc.’s motion for
summary judgment and found this testimony in this record, see
Schamber Dep. 191:18-20, 195:14-18, ECF No. 130-2, the Court could
not find in Alsina’s report any opinion on whether palliative care
requires basal medication in general or in this case, see generally

Alsina Rep., ECF No. 130-6.?

 

11 Wang provided evidence of his provision of pain medication dating
back to May 2018. However, the evidence before September 4, 2018
is immaterial to the theory that Plaintiff’s counsel stated that
he was advancing at the hearing on April 6, 2021. Plaintiff stated
this theory as “after Mr. Pfaller was diagnosed with stage 4B liver
cancer, the failure to provide adequate palliative care until he
left Dr. Wang’s care on September 25th, 2018.” Apr. 6, 2021 Mot.
H’rg Tr. 6:12-14, ECF No. 258. Plaintiff will be held to the
representation made at the hearing.

12 Alsina’s deposition is not in the record on the MOTION, and the
single page included in the record of Dr. Mark Amonette’s motion

21
Case 3:19-cv-00728-REP Document 297 Filed 05/04/21 Page 22 of 41 PagelD# 9522

Nonetheless, the record about deviation from that alleged
standard of care would not permit a finding that Wang was
deliberately indifferent to Pfaller’s pain during the timeframe at

issue. In Jackson v. Lightsey, 775 F.3d 170 (4th Cir. 2014), the

 

Fourth Circuit held that a deviation from the standard of care
does not, standing alone, clear the “high bar” for deliberate
indifference. Id. at 178-79 (citing Iko, 535 F.3d at 241).
Deliberate indifference requires recklessness - knowing disregard
of an excessive risk - not mere negligence. See Scinto, 841 F.3d
at 225. Thus, a deviation from the standard of care that did not
knowingly expose Pfaller to an excessive risk of untreated pain
does not evince deliberate indifference.

The record, viewed most favorably to Pfaller, does not permit
a finding that Wang was aware of an excessive risk that Pfaller
was in untreated pain from September 4 until September 25. As of
September 4, Pfaller was in Green Rock’s medical unit. Wang Decl.
@ 108, ECF No. 111-1. At that time, he had a keep-on-person
prescription for 7.5 mg of Mobic twice a day as needed that he had
most recently refilled on July 27. ECF No. 111-3 at 79; Apr. 7
Mot. H’rg Tr. 181:18-22 (explaining that “KOP” means “keep on

person” and that Pfaller was given KOP pain medications so he could

 

for summary judgment does not address palliative care or basal
pain medication. See Alsina Dep. 36, ECF No. 110-11.

22
Case 3:19-cv-00728-REP Document 297 Filed 05/04/21 Page 23 of 41 PagelD# 9523

take them as needed). Pfaller also was given two tabs of ibuprofen
and one tab of Meloxicam at 6:00 a.m. and two tabs of ibuprofen at
4:00 p.m. on September 4 and 5. ECF No. 111-2 at 81-82. On September
4, Pfaller saw Matherly at VCU, who diagnosed Pfaller with liver
cancer. ECF No. 111-3 at 31. After Pfaller’s visit, VDOC received
a handwritten Health Services Consultation Report from Matherly.
Id.; Wang Decl. @ 109, ECF No. 111-1. The report recommended
discontinuing HCZT, changing Pfaller’s dose of furosemide and
spironolactone, and recommended a chest CT and medical oncology
referral but did not recommend palliative care. Id. On September
5, Wang met with Pfaller to discuss his visit with Matherly, and
Pfaller was released from the medical unit back to the general
population. ECF No. 111-1 at 159. Wang ordered all of Matherly’s
recommendations. Wang Decl. § 109, ECF No. 111-1.

On September 6, Wang received Matherly’s typewritten Final
Report, which recommended medical oncology or palliative care.}3
ECF No. 111-3 at 28. Between September 5 and September 21, the
record does not reflect that Pfaller complained of pain, requested
additional pain medication, or asked to see Wang. On September 21,

Pfaller refilled his Mobic prescription. ECF No. 111-3 at 2. On

 

13 Plaintiff argues that a recommendation of basal pain medication
can be inferred from Matherly’s recommendation of palliative care
since Pfaller had a prescription for Mobic at the time. Apr. 7,
2021 Mot. H’rg Tr. 203:15-21, ECF No. 259.

23
Case 3:19-cv-00728-REP Document 297 Filed 05/04/21 Page 24 of 41 PagelD# 9524

September 24, Pfaller was readmitted to the medical unit. ECF No.
111-1 at 162. That day, at 11:35 p.m., for the first and only time
during the period from September 4 to September 25, Pfaller
complained of pain to a nurse. Id. at 162-63. At 1:30 a.m., Pfaller
told a nurse that he was unable to get comfortable but did not
specifically complain of pain, and by 3:30 a.m. on September 25,
a nurse noted that Pfaller was resting with his eyes closed and
was not in distress. Id. at 163-64. Pfaller did not complain of
pain again before being transferred to Deep Meadow later that day.
Id. at 164-65. Pfaller did receive one 7.5 mg tab of Mobic on
September 25 at 6:00 a.m. ECF No. 111-3 at 1.

In sum, the record reflects that, during this period, Pfaller
had access to pain medication, never complained that this
medication was insufficient, and complained of pain only once and

for a limited duration.!4 On this record, there is no evidence from

 

14 To the extent that evidence from the period when Pfaller was in
the medical unit before his liver cancer diagnosis, i.e., August
27 through September 3, is material to Wang’s state of mind in
Pfaller’s last two days in the medical unit (September 4 and
September 5), the record reflects that, although Pfaller had
complained of pain and complained that the Mobic “isn’t helping
much,” ECF No. 111-1 at 155-57, Wang prescribed ibuprofen the same
day Pfaller complained about the Mobic, ECF No. 111-2 at 81, that
Pfaller received ibuprofen an hour after his complaint, id., and
that Pfaller did not again complain of pain while in the medical
unit.

24
Case 3:19-cv-00728-REP Document 297 Filed 05/04/21 Page 25 of 41 PagelD# 9525

which a rational jury could conclude that Wang knew of an excessive
risk that Pfaller was in untreated pain.?5
ec. Qualified Immunity

As the Fourth Circuit explained in Booker v. South Carolina

 

Department of Corrections, 855 F.3d 533 (4th Cir. 2017), the

 

qualified immunity analysis involves “a two-step inquiry, asking
‘whether a constitutional violation occurred’ and ‘whether the
right violated was clearly established at the time of the

official’s conduct.’” Id. at 538 (quoting Melgar ex rel. Melgar v.

 

Green, 593 F.3d 348, 353 (4th Cir. 2010)); see also District of

 

Columbia v. Wesby, 138 S. Ct. 577, 589 (2018) (“(O]fficers are

 

entitled to qualified immunity under § 1983 unless (1) they
violated a federal statutory or constitutional right, and (2) the
unlawfulness of their conduct was ‘clearly established at the

time.’” (quoting Reichle v. Howards, 566 U.S. 657, 665 (2012))).

 

Either step can be addressed first. Booker, 855 F.3d at 538 (citing

Pearson v. Callahan, 555 U.S. 223, 236 (2009)).

 

In District of Columbia v. Wesby, 138 S. Ct. 577 (2018), the

 

Supreme Court of the United States summarized the basic precepts

that govern an analysis of whether a right was clearly established

 

15 Wang's reply raises the issue of causation, arguing that Schamber
testified that Wang’s alleged lack of palliative care mindset did
not harm Pfaller. Def.’s Reply at 7, ECF No. 142. Because the issue
of causation was not raised in Wang’s opening brief, it will not
be considered.

29
Case 3:19-cv-00728-REP Document 297 Filed 05/04/21 Page 26 of 41 PagelD# 9526

at the time it was alleged to have been violated. In particular,
the Court said:

“Clearly established” means that, at the time
of the officer’s conduct, the law was
“sufficiently clear’ that every ‘reasonable
official would understand that what he is
doing’” is unlawful. In other words, existing
law must have placed the constitutionality of
the officer’s conduct “beyond debate.” This
demanding standard protects “all but the
plainly incompetent or those who knowingly
violate the law.”

Id. at 589 (citations omitted) (quoting Ashcroft v. al-Kidd, 563

 

U.S. 731, 741 (2011); Malley v. Briggs, 475 U.S. 335, 341 (1986)).
In Wesby, the Supreme Court went on to explain that:

To be clearly established, a legal principle
must have a sufficiently clear foundation in
then-existing precedent. The rule must be
“settled law,” which means it is dictated by
“controlling authority” or “a robust
‘consensus of cases of persuasive authority.’”

Id. at 589-90 (citations omitted) (quoting Hunter v. Bryant, 502
U.S. 224, 228 (1991) (per curiam); al-Kidd, 563 U.S. at 741-42).
And although the Supreme Court has never directly addressed what
precedent qualifies as controlling authority, see id. at 591 n.8,
the Fourth Circuit has advised:

[(Tlo determine whether a right was clearly
established we first look to cases from the
Supreme Court, [the Fourth Circuit], or the
highest court of the state in which the action
arose. In the absence of “directly on-point,
binding authority,” courts may also consider
whether “the right was clearly established
based on general constitutional principles or
a consensus of persuasive authority.”

26
Case 3:19-cv-00728-REP Document 297 Filed 05/04/21 Page 27 of 41 PagelD# 9527

Ray v. Roane, 948 F.3d 222, 229 (4th Cir. 2020) (quoting Booker,
855 F.3d at 543).
i. The Palliative Treatment Claim

Wang seeks summary judgment on the Palliative Treatment claim
in Count I on the basis of qualified immunity. Ordinarily, it is
preferable to articulate a single basis for decision and,
conversely, to refrain from making alternative holdings. Karsten

v. Kaiser Foundation Health Plan of Mid-Atlantic States, Inc., 36

 

F.3d 8, 11 (4th Cir. 1994). However, considering the rather unique
aspect of the Palliative Treatment Claim and the potential for
appeal, this case presents one of those unusual circumstances in
which it is appropriate to set out an alternative ground for
decision. Therefore, it is appropriate to note that Wang would be
entitled to qualified immunity as to his provision of palliative
care to Pfaller because, on this record, a reasonable jury could
not find that Wang violated Pfaller’s Eighth Amendment rights.

ii. The Hepatitis C Treatment Claim

As to the Hepatitis C Treatment Claim, having found that there
is a genuine dispute of material fact as to whether Wang’s
treatment of Pfaller’s Hepatitis C violated Pfaller’s Eighth
Amendment rights, Wang is only entitled to qualified immunity at
the summary judgment stage if the constitutional right at issue
was not clearly established at the time of the alleged violation.

See Willingham v. Crooke, 412 F.3d 553, 559 (4th Cir. 2005) (“Thus,

 

27
Case 3:19-cv-00728-REP Document 297 Filed 05/04/21 Page 28 of 41 PagelD# 9528

while the purely legal question of whether the constitutional right
at issue was clearly established ‘is always capable of decision at
the summary judgment stage,’ a genuine question of material fact
regarding ‘[w]hether the conduct allegedly violative of the right
actually occurred . . . must be reserved for trial.’” (alteration

in original) (quoting Pritchett v. Alford, 973 F.2d 307, 313 (4th

 

Cir. 1992)))}. To determine whether the constitutional right at
issue was clearly established at the time of the alleged violation,
the constitutional right at issue must first be defined. Scinto,
841 F.3d at 235. The application of the qualified immunity doctrine
“depends substantially upon the level of generality” at which the

constitutional right at issue is defined. Anderson v. Creighton,

 

483 U.S. 635, 639 (1987). The Supreme Court has discouraged courts
from defining rights “at a high level of generality” but has also
held that the right need not be defined by “a case directly on
point.” al-Kidd, 563 U.S. at 741-42.

Wang argues that the right at issue is the right of inmates
with Hepatitis C to receive treatment with DAAs. However, in
Scinto, which also involved a claim of deliberate indifference to
an inmate’s serious medical needs, the Fourth Circuit rejected a
similar attempt by the defendant to “define the rights at issue in
accordance with the ‘very action[s] in question.’” 841 F.3d at 236
(alteration in original) (quoting Hope v. Pelzer, 536 U.S. 730,

739 (2002)). Instead, the Fourth Circuit held that the right at

28
Case 3:19-cv-00728-REP Document 297 Filed 05/04/21 Page 29 of 41 PagelD# 9529

issue was “right of prisoners to receive adequate medical care and
to be free from officials’ deliberate indifference to their known

medical needs.” Id.; see also Iko, 535 F.3d at 243 & n.12 (holding

 

that an inmate’s “Eighth Amendment right to adequate medical care”
had been violated and that it was clearly established). Indeed, if
the right had to be defined in reference to the particular medical
condition and treatment at issue, as Plaintiff suggests, “prison
officials would be free to decline any medical care until

controlling precedent addressed the precise infirmity.” Lovelace

Vv

. Clarke, 2:19cv75, 2019 WL 3728265, at *5 (E.D. Va. Aug. 7,
2019).
Thus, applying the Fourth Circuit’s decision in Scinto, the
constitutional right at issue in this case is Pfaller’s Eighth
Amendment right to receive adequate medical care and to be free
from officials’ deliberate indifference to his known medical
needs. And, as the Fourth Circuit also held in Scinto, “[a]
prisoner’s right to adequate medical care and freedom from
deliberate indifference to medical needs has been clearly
established by the Supreme Court and this Circuit since at least
1976 and, thus, was clearly established at the time of the events
in question.” 841 F.3d at 236 (citing Estelle, 429 U.S. at 104-

05; Farmer, 511 U.S. at 832; Bowring v. Godwin, 551 F.2d 44, 47

 

(4th Cir. 1977)). Because Pfaller’s right to adequate medical care

was clearly established at all relevant times and there is a

29
Case 3:19-cv-00728-REP Document 297 Filed 05/04/21 Page 30 of 41 PagelD# 9530

genuine dispute of material fact as to whether Wang’s treatment of
Pfaller’s Hepatitis C evinced deliberate indifference, Wang is not
entitled to qualified immunity as to the Hepatitis C Treatment
Claim at the summary judgment stage.

II. Count III: Medical Malpractice

Plaintiff’s medical malpractice claim in Count III rests on
the same evidence as Plaintiff's deliberate indifference claim in
Count I - with one exception. Wang’s failure to follow up on the
Fibroscan that he ordered in May 2018 is not admissible as to Count
III because Plaintiff’s standard-of-care expert did not address
that theory in his report as a predicate for his opinion on Wang’s
violation of the standard of care.

Wang moves for summary judgment on Plaintiff’s medical
malpractice claim on two bases. First, Wang argues that Pfaller
cannot establish medical malpractice without the testimony of Drs.
Schamber and Gaglio, whose testimony should be excluded. Def.’s
Mem. Supp. at 19, ECF No. 111. The Court denied Wang’s motions in
limine to exclude Schamber and Gaglio’s testimony, Order, Nov. 4,
2020, ECF No. 170, and thus summary judgment on that basis cannot
be granted.

Second, Wang argues that he is entitled to sovereign immunity.
Id. at 20-25. Virginia remains committed to the doctrine of

sovereign immunity. See Pike v. Hagaman, 787 S.E.2d 89, 92 (Va.

 

2016) (repeating the chestnut that the doctrine of sovereign

30
Case 3:19-cv-00728-REP Document 297 Filed 05/04/21 Page 31 of 41 PagelD# 9531

immunity is “alive and well in Virginia”). The doctrine of
sovereign immunity “protects the state from burdensome
interference with the performance of its governmental functions
and preserves its control over state funds, property, and
instrumentalities.” Id. at 92 (quoting City of Virginia Beach v.
Carmichael Dev. Co., 527 S.E.2d 778, 781 (Va. 2000)) ; see also
James v. Jane, 282 S.E.2d 864, 869 (Va. 1980) (noting that
sovereign immunity protects the state from being paralyzed by the
threat of litigation).

Under Virginia law, “[s]overeign immunity determinations must
be made on a case by case basis, balancing factors identified in
a test established in James... and further enunciated in
Messina.” Benjamin v. Univ. Internal Med. Found., 492 S.E.2d 651,
652 (Va. 1997) (citing James, 282 S.E.2d at 869; Messina v. Burden,
321 S.E.2d 657, 663 (Va. 1984)). These factors are:

1. The function the employee was performing;

2. The state’s interest and involvement in
that function;

3. Whether the act performed by the employee
involved the use of judgment and
discretion; and

4. The degree of control and direction
exercised by the state over the employee.

Pike, 787 S.E.2d at 92 (citing James, 282 S.E.2d at 869). The
defendant bears the burden of proving facts entitling him or her

to sovereign immunity. Id. at 92.

31
Case 3:19-cv-00728-REP Document 297 Filed 05/04/21 Page 32 of 41 PagelD# 9532

Applying the James factors to the facts of this case presents
a challenging task, but balancing the factors ultimately results
in the conclusion that Wang is not entitled to sovereign immunity. ?®

a. The Function the Employee Was Performing and the State’s
Interest and Involvement in That Function

The first and second factors call for assessing Wang’s
function and the governmental objective. When a government
employee performs a function that is “essential to a governmental
objective and the government had a great interest and involvement
that function,” these factors weigh in favor of sovereign immunity.
Lohr v. Larsen, 431 S.E.2d 642, 644 (Va. 1993). But when a
government employee performs a function that “has only a marginal
influence upon a governmental objective, and the government’s
interest and involvement in that function are ‘slight,’” these
factors weigh against sovereign immunity. Id.

In James, the Supreme Court of Virginia held that the
government had only a slight interest in providing adequate medical
care to patients at the University of Virginia Hospital. 282 S.E.2d

at 870. The Court provided two rationales for this holding. First,

 

146 Plaintiff has abandoned the theory that Wang was grossly
negligent and therefore not entitled to sovereign immunity.
See Pl.’s Answers Ct.’s Questions at 4, ECF No. 230. In addition,
although the James factor are non-exclusive, Plaintiff and Wang
confine their analysis to these four factors and thus so does the
Court. See Pike, 787 S.E.2d at 92 n.2 (limiting the analysis to
the four James factors where neither party urged consideration of
any other factor).

 

 

32
Case 3:19-cv-00728-REP Document 297 Filed 05/04/21 Page 33 of 41 PagelD# 9533

the Court found that the state’s “paramount interest” in the
hospital was medical education. See id. (“{T]he paramount interest
of the Commonwealth of Virginia is that the University of Virginia
operate a good medical school and that it be staffed with efficient
and competent administrators and professors.”). Second, although
the state also had an interest in ensuring that patients at the
hospital received proper medical care, that interest was not unique
from the state’s interest in ensuring that all patients in Virginia
~ including those at private hospitals - receive proper medical
care. Id.

There is no dispute that, at all relevant times, Wang provided
medical care to inmates, including Pfaller, at Green Rock. Wang
Decl. 9 1, ECF No. 111-1; Wang Dep. 16:13-18, ECF No. 111-4. The
state undoubtedly has an important interest the provision of

medical care to inmates, see Coppage v. Mann, 906 Fed. Supp. 1025,

 

1048 (E.D. Va. 1995); however, the state’s “paramount” interest at

Green Rock is incarceration, see Deavers v. Rappahannock Reg. Jail

 

Auth., No. 3:13cv821, 2014 WL 3045445, at *11 (E.D. Va. July 3,
2014) (“Virginia’s primary interest in the Jail is’ the
incarceration of convicted criminals, rather than the provision of
medical care.”). Like in James, the state’s interest in providing
medical care flows from this primary interest. In James, the
Supreme Court of Virginia found that the state interest in having

a good medical school required having a hospital as well. See 282

33
Case 3:19-cv-00728-REP Document 297 Filed 05/04/21 Page 34 of 41 PagelD# 9534

S.E.2d at 867 (*A medical school could not operate without a
hospital as an adjunct thereto.”).

Here, the United States Constitution obligates the state to
provide the people it incarcerates with adequate medical care.
Farmer, 511 U.S. at 832 (holding that the Eighth Amendment requires
prison officials to provide inmates with adequate medical care).
However, the weight of this constitutional obligation does not
allow the Court to conclude that the state’s interest in providing
medical care to inmates is “slight,” as the Supreme Court of
Virginia concluded with respect to patients at the University of
Virginia Hospital in James. Neither can the Court conclude that
the state’s interest is “great,” given that the state’s primary
interest is in incarceration. The Supreme Court of Virginia has
not provided a clear indication of how these factors should be
weighed when the state’s interest is neither great nor slight.
The Supreme Court of Virginia’s decision in McCloskey v. Kane,
604 S.E.2d 59 (Va. 2004), teaches that, in this case, these factors
weigh against sovereign immunity. McCloskey involved a doctor at
a state psychiatric hospital. Id. at 60. The Court did not directly

address these factors. However, it distinguished its previous

 

17 The Supreme Court of Virginia considered sovereign immunity for
VDOC medical staff in Whitley v. Commonwealth of Virginia, 538
S.E.2d 296 (Va. 2000). However, these factors were not at issue on
appeal, so the Court did not consider them. Id. at 302.

 

34
Case 3:19-cv-00728-REP Document 297 Filed 05/04/21 Page 35 of 41 PagelD# 9535

decision in Lohr v. Larsen, 431 S.E.2d 642 (Va. 1993) on the basis,
in part, that the state’s “paramount interest” in Lohr “was the
provision of quality medical care to economically disadvantaged
citizens.” Id. at 62 n.1. Together with James then, McCloskey tells
us that, if the state’s paramount interest is not the provision of
medical care, these factors weigh against sovereign immunity -
even in the absence of a holding that the state’s interest in the
provision of medical care is only slight. Therefore, because the
state’s paramount interest at Green Rock was incarceration, these
factors weigh against a finding of sovereign immunity.

b. Whether the Act Performed by the Employee Involved the Use of
Judgment and Discretion

The third James factor calls for assessment of discretion in
the act or acts complained of in the plaintiff’s claim. See Adams
v. Naphcare, Inc., 243 F. Supp. 3d 707, 719 (E.D. Va. 2017) (“Under

Virginia law, a court considers ‘whether the act complained of

 

involved the use of judgment and discretion.’” (quoting Messina,
321 S.E.2d at 657)). In general, when a state employee exercises
discretion, this factor weighs in favor of sovereign immunity. See
Lohr, 431 S.E.2d at 645 (“To facilitate the efficient and effective
operation of government, the exercise of discretion vested in
government employees should not be affected by threats of personal
liability arising from the use of such discretion.”). However,

this factor “is not always determinative.” James, 282 S.E.2d at

35
Case 3:19-cv-00728-REP Document 297 Filed 05/04/21 Page 36 of 41 PagelD# 9536

869. Analyzing a state employee’s claim of sovereign immunity
requires determining “the level of discretion required of a
government employee in performing his job and whether the employee
is exercising that discretion in the discharge of his duties when

the allegedly negligent act occurred.” Lohr, 431 S.E.2d at 645

 

(emphasis added). Because Plaintiff alleges that Wang acted
negligently in two courses of conduct, his treatment of Pfaller’s
Hepatitis C and his provision of palliative care to Pfaller, the
analysis of this factor will address these two courses of conduct
separately.

i. The Hepatitis C Treatment Claim

As to Wang’s treatment of Pfaller’s Hepatitis C, Plaintiff
specifically claims that Wang was negligent in deciding whether to
refer Pfaller for further testing or treatment by failing to refer
Pfaller for a Fibroscan in October 2015 and in July 2017 when he
met the VDOC Guidelines’ FIB-4 threshold and by failing to refer
Pfaller for treatment at any point, as the AASLD guidance
recommends. In deciding whether to refer Pfaller for treatment or
testing, Wang appears to have had significantly less discretion
than the physicians in James. In James, the Court found, “While
all attending physicians are required and encouraged to follow
certain guidelines to the end that their professional services

constitute ‘good medical practice,’ the attending physicians of

36
Case 3:19-cv-00728-REP Document 297 Filed 05/04/21 Page 37 of 41 PagelD# 9537

patients exercised broad discretion in selecting the methods by
which they care for them.” 282 S.E.2d at 866.

In contrast, the VDOC Guidelines go beyond general guidelines
to ensure “good medical practice”: they instruct that inmates can
only be referred for further testing and/or treatment with DAAs
under certain conditions. Specifically, the VDOC Guidelines
requires inmates to meet certain APRI and/or FIB-4 thresholds
before they can be referred for a Fibroscan or treatment with DAAs
at the VCU Telemedicine Clinic. See, e.g., Wang Decl. Ex. 3, at
35, ECF No. 111-1. Further, the VDOC Guidelines specify how to
calculate the APRI and FIB-4 scores. See id. at 36. Inmates that
do not meet the APRI and/or FIB-4 thresholds can be referred for
treatment “if there are other findings suggestive of advanced liver
disease such as low albumin or Platelets, or elevated bilirubin or
INR, or if there are extra-hepatic conditions that warrant
treatment, such as symptomatic cryoglobulins, debilitating
fatigue.” Id. at 35. In other words, VDOC prescribed the course of
monitoring and treatment for inmates with Hepatitis C, and Wang’s
role was to follow that prescription. Only in emergency
circumstances could Wang order a Fibroscan without an inmate
meeting the VDOC Guidelines’ criteria. See Wang. Dep. 40:2-16, ECF
No. 111-4. Thus, Wang’s discretion was severely curtailed by the
VDOC Guidelines, and this factor weighs against sovereign immunity

as to Plaintiff’s claim related to Hepatitis C treatment.

37
Case 3:19-cv-00728-REP Document 297 Filed 05/04/21 Page 38 of 41 PagelD# 9538

ii. The Palliative Treatment Claim

As to Plaintiff’s claim that Wang’s provision of palliative
care to Pfaller was negligent, Plaintiff points to no similar VDOC
guidelines or policy that constrain Wang’s discretion./® On this
record, Wang appears to have had substantial discretion in
providing palliative care, much like the physicians in James.
However, discretion, when not aimed at the state’s primary purpose,
does not weigh in favor of sovereign immunity. See Lohr, 431 S.E.2d
at 645 (“Thus, because the broad discretion vested in the
physicians in James was not attendant to actions that were integral
to the Commonwealth’s interest or function, there was no
immunity.”). As discussed above, providing palliative care (or any
medical care) was not the state’s primary interest at Green Rock.
Thus, even though Wang exercised substantial discretion in this
regard, this factor also does not weigh in favor of sovereign
immunity as to Plaintiff’s claim related to palliative care.

The Degree of Control and Direction Exercised by the State
over the Employee

The fourth James factor necessitates a look at the state’s
control over Wang. “A high level of control weighs in favor of

immunity; a low level of such control weighs against immunity.”

 

18 Plaintiff's argument that the standard of care limited Wang’s
discretion misapprehends the discretion factor of the sovereign
immunity analysis. This factor is concerned with whether the state
afforded its employee discretion, not whether the employee wielded
that discretion appropriately.

38
Case 3:19-cv-00728-REP Document 297 Filed 05/04/21 Page 39 of 41 PagelD# 9539

Id. at 646. In its line of cases dealing with sovereign immunity
for medical malpractice, the Supreme Court of Virginia has examined
various bases for finding that a state controls an employee by
distinguishing the facts of James. For example, in Gargiulo v.
Ohar, 387 S.E.2d 787 (Va. 1990), the Supreme Court of Virginia
musters the following facts in support of its conclusion that
“{t]Jhe state had virtually no control over the professional conduct
of the physicians in James”: the physicians in James could refuse
patients, they could choose the “means and methods” of caring for
their patients, and they received some compensation from patients’
fees. Id. at 790-91. In contrast, the doctor in Gargiulo was a
state employee earning a state salary who was not permitted to
choose her patients and was “required to obey state-established
rules, to employ state-prescribed methods, and to follow state-
standardized procedures.” Id. at 791. Similarly in Lohr, the Court
concluded that the state had control over the doctor relative to
James because the state controlled “the equipment [the doctor]
used, the procedures he could perform and ‘even the brand names of
the medication he [could] prescribe” and which patients he saw.
431 S.E.2d at 646 (second alteration in original).

Here, the state exercises a high level of control over Wang’s
provision of medical care to inmates at Green Rock, including
Pfaller. Wang is a VDOC employee, and his salary is paid by the

Commonwealth of Virginia. Wang Decl. 7 4, ECF No. 111-1. He cannot

39
Case 3:19-cv-00728-REP Document 297 Filed 05/04/21 Page 40 of 41 PagelD# 9540

choose his own patients or refuse to see certain patients: he sees
“any patient placed on [his] schedule.” Id. 7 9. All the equipment
he uses is provided by the VDOC. Id. 10. And, in the treatment
of Hepatitis C at least, he must follow the VDOC Guidelines, which
prescribe specific methods and procedures for assessing liver
damage.!9 These facts augur in favor of a finding that the state
exerted control over Wang’s provision of both palliative care and
- to an even greater degree - Hepatitis C treatment to Pfaller.
Therefore, this factor weighs in favor of sovereign immunity.

The remaining task is to assess whether the four James

 

factors, as established by the record, call for application of the
sovereign immunity doctrine to bar the medical malpractice claim
made in Count III. The Supreme Court of Virginia has instructed
that “[s]overeign immunity determinations must be made on a case
by case basis, balancing factors identified in a test established

in James .. . and further enunciated in Messina.” Benjamin, 492

 

S.E.2d at 652 (citing James, 282 S.E.2d at 869; Messina, 321 S.E.2d

at 663).

 

19 The Supreme Court of Virginia clarified in Lohr that finding
that the state imposed rules, methods, and procedures on an
employee is not necessary to find that an employee was subject to
state control. 431 S.E.2d at 646 n.2. Thus, the lack of information
in the record about any VDOC policies about palliative care does
not undermine the conclusion that the state exerted significant
control over Wang.

40
Case 3:19-cv-00728-REP Document 297 Filed 05/04/21 Page 41 of 41 PagelD# 9541

In sum, the only factor weighing in favor of granting
sovereign immunity is the state’s control over Wang’s provision of
medical care to inmates, including Pfaller, at Green Rock. Except
for this factor, this case is similar to James: the state has two
interests in Green Rock, carceral and medical, but Wang only serves
(and any discretion he has is only related to) the state’s
secondary interest in providing medical care to inmates. On
balance, therefore, Wang is not entitled to sovereign immunity.
CONCLUSION

For the foregoing reasons, DEFENDANT DR. LAURENCE SHU-CHUNG
WANG’S MOTION FOR SUMMARY JUDGMENT (ECF No. 107) will be granted
in part and denied in part. The MOTION will be granted on the claim
in Count I that Wang’s provision of palliative care to Pfaller
violated the EBighth Amendment and on Wang’s defense of qualified
immunity on that claim. The MOTION will be denied on the claim in
Count I that Wang’s treatment of Pfaller’s Hepatitis C violated
the Eighth Amendment and on Wang’s defense of qualified immunity

on that claim. The MOTION will be denied as to Count III.

jor OA

Robert E. Payne
Senior United States District Judge

It is so ORDERED.

 

Richmond, Virginia
Date: May , 2021

41
